UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended July 31, 2014. ()TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-22760 ELECSYS CORPORATION (Exact name of registrant as specified in its charter) KANSAS 48-1099142 (State or other jurisdiction of incorporation) (IRS Identification Employer No.) 846 N. Mart-Way Court, Olathe, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (913) 647-0158 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted in its corporate website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[X] Smaller Reporting Company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Common stock, $0.01 par value – 3,827,558 shares outstanding as of September 1, 2014. ELECSYS CORPORATION AND SUBSIDIARY FORM 10-Q Quarter Ended July 31, 2014 INDEX Page PART I - FINANCIAL INFORMATION ITEM 1.Consolidated Financial Statements Condensed Consolidated Statements of Operations – Three months ended July 31, 2014 and 2013 (Unaudited) 3 Condensed Consolidated Balance Sheets - July 31, 2014 (Unaudited) and April 30, 2014 4 Condensed Consolidated Statements of Stockholders’ Equity – Three months ended July 31, 2014 (Unaudited) and the year ended April 30, 2014 5 Condensed Consolidated Statements of Cash Flows - Three months ended July 31, 2014 and 2013 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4.Controls and Procedures 24 PART II - OTHER INFORMATION ITEM 1.Legal Proceedings 25 ITEM 1A.Risk Factors 25 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 3.Defaults Upon Senior Securities 25 ITEM 4.Mine Safety Disclosure 25 ITEM 5.Other Information 25 ITEM 6.Exhibits 25 Signatures 26 Exhibit Index 27 Page 2 PART I – FINANCIAL INFORMATION ITEM 1.Consolidated Financial Statements. Elecsys Corporation and Subsidiary Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended July 31, Revenues $ $ Cost of revenues Gross margin Selling, general and administrative expenses: Research and development expense Selling and marketing expense General and administrative expense Total selling, general and administrative expenses Operating income Interest expense ) ) Net income before income tax expense Income tax expense Net income $ $ Net income per share information: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted See Notes to Condensed Consolidated Financial Statements. Page 3 Elecsys Corporation and Subsidiary Condensed Consolidated Balance Sheets (In thousands, except share data) July 31, 2014 April 30, 2014 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $63and $78, respectively Inventories, net Prepaid expenses Income tax receivable 45 50 Deferred taxes Total current assets Property and equipment: Land Building and improvements Equipment Total property and equipment, gross Accumulated depreciation ) ) Total property and equipment, net Goodwill Intangible assets, net Other assets, net 42 43 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Income taxes payable - 11 Current maturities of long-term debt Total current liabilities Deferred taxes Long-term debt, less current maturities Stockholders' equity: Preferred stock, $.01 par value, 5,000,000 shares authorized; issued and outstanding – none - - Common stock, $.01 par value, 10,000,000 shares authorized; issued and outstanding –3,826,558 atJuly 31, 2014 and 3,820,041 at April 30, 2014 40 40 Additional paid-in capital Treasury stock, at cost;158,181 shares atJuly 31, 2014 and April 30, 2014 ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. Page 4 Elecsys Corporation and Subsidiary Condensed Consolidated Statements of Stockholders' Equity (In thousands) Common Stock (# of shares) Common Stock Additional Paid-In Capital Treasury Stock Retained Earnings Total Stockholders’ Equity Balance at April 30, 2013 $
